DETAILED ACTION
This action is in response to an amendment filed on June 30, 2022 for the application of Matsubara et al., for a “Data error detection device and error detection method” filed on March 17, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 18-20 are pending in the application. 
Claims 2-17 have been cancelled.
Claim 1 has been amended.

Claims 1 and 18-20 are rejected under 35 USC § 102.

Claims 1 and 18-20 are rejected under 35 USC § 103.

Specification

In view of the applicant’s amendments, the previous objections have been withdrawn.
Claim Rejections - 35 USC § 112
In view of the applicant’s amendments, the previous rejection of claim 1 has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kaplan (U.S. PGPUB 20110131381).

As per claim 1, Kaplan discloses a data processing device/method comprising:
a dynamic random access memory (DRAM) ([0021]) whose data is protected by cyclic redundancy check (CRC) ([0057], “cyclic redundancy check ( CRC) algorithm”); a memory; a processor (Fig. 1); and 
a flag ([0034], “Whether the processor core 110 is operating in a normal mode or a scratch-pad mode is determined by indicator SPM_EN at storage location 422, which can be a register of register file 113. Scratch-pad mode of operation is enabled in response to indicator SPM_EN being asserted, and normal mode is being implemented in response to indicator SPM_EN being negated.”), wherein when the flag indicates a first mode, the processor uses the memory as a cache memory for the DRAM when the processor accesses the DRAM (Fig. 5),
wherein when the flag indicates a second mode, the memory operates as a scratchpad memory and not as a cache memory, and the processor accesses the memory without accessing the DRAM ([0032]-[0035], “scratch-pad mode”) and (Fig. 5),
wherein the memory stores a program for the processor, and wherein the processor executes the program stored on the memory when the flag indicates the second mode ([0030], “During scratch-pad mode of operation, information can be stored and retrieved from a defined set of cache lines of the data cache memory 112, referred to herein as a scratch-pad, only in response to the access requests being associated with a current instruction…”) and ([0047]-[0053]) and (Fig. 5).

As per claim 18, Kaplan discloses the memory executes a write back to the DRAM when the flag indicates the first mode ([0021] and [0046]-[0053]).

As per claim 19, Kaplan discloses the data stored in the memory is retained when the second mode is switched to the first mode (Figs. 5-6).

As per claim 20, Kaplan discloses an error detection code generation unit (EDC); and an error detection unit (EDU), wherein data stored in the memory is protected by the EDC and the EDU ([0057] and Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S. Patent No. 8862825) in view of Kaplan (U.S. PGPUB 20110131381).

As per claim 1, Kwon discloses a data processing device/method comprising:
a dynamic random access memory (DRAM); a memory (col. 3, lines 29-31); a processor (Fig. 2, element 200); and 
a flag, wherein when the flag indicates a first mode, the processor uses the memory as a cache memory for the DRAM when the processor accesses the DRAM (Fig. 3, elements 340 and 350, ACCESS CACHE MEMORY, ACCESS DRAM), and
wherein when the flag indicates a second mode, the memory operates as a scratchpad memory and not as a cache memory, and the memory accesses the memory without accessing the DRAM (Fig. 3, element 330, ACCESS SCRATCH PAD MEMORY), 
wherein the memory stores a program for the processor, and wherein the processor executes the program stored on the memory when the flag indicates the second mode (col. 2, lines 53-63) and (col. 5, lines 38-43) and (Figs. 2-3).
Kwon fails to explicitly disclose cyclic redundancy check.
Kaplan of analogous art teaches: a dynamic random access memory (DRAM) ([0021]) whose data is protected by cyclic redundancy check (CRC) ([0057]).
All of the claimed elements were known in Kwon and Kaplan and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their memory management methods. One would be motivated to make this combination for the purpose of providing a more efficient data protection (Kaplan, [0021]).

As per claim 18, Kwon discloses the memory executes a write back to the DRAM when the flag indicates the first mode (Fig. 3, elements 340 and 350, ACCESS CACHE MEMORY, ACCESS DRAM).

As per claim 19, Kwon discloses the data stored in the memory is retained when the second mode is switched to the first mode (Fig. 3).

As per claim 20, Kaplan discloses an error detection code generation unit (EDC); and an error detection unit (EDU), wherein data stored in the memory is protected by the EDC and the EDU ([0021] and [0057] and Fig. 6).
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the instruction fetch unit fetching the instructions from the data cache memory) are not recited in the rejected claim(s).  
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As per claim 1 applicant argues that Kaplan and Kwon fail to teach the claimed limitation of “wherein the memory stores a program for the processor, and wherein the processor executes the program stored on the memory when the flag indicates the second mode”.
The Examiner respectfully disagrees and would like to point out to paragraph  [0030], wherein Kaplan discloses:
[0030] During scratch-pad mode of operation, information can be stored and retrieved from a defined set of cache lines of the data cache memory 112, referred to herein as a scratch-pad, only in response to the access requests being associated with a current instruction, e.g., an instruction currently executing at execution unit 111, that was retrieved from a defined memory location, such as from a selected specific range of addresses of a memory map, from a specific memory, e.g., firmware memory 114, the like, or combinations thereof. In contrast, during normal mode, information can be stored and retrieved from any of the cache lines of a data cache memory, including the cache lines used to implement the scratch-pad during scratch-pad mode, regardless as to from where the currently instruction was retrieved. The operation of core 110 during normal and scratch-pad mode will be better understood with reference to FIG. 3, which illustrates a specific implementation of a load/store unit, such as load store unit 1115.
Kaplan further discloses:
[0047] At node 512, an instruction is received at an execution unit of a microprocessor core from a memory location. The memory location from where the instruction was received can be a location associated with specific memory device, such as firmware 114, main memory 180, or bios memory 190. The memory location from where the instruction is received can also be a location associated with an address range, which can reside at one or more memory devices.
[0049] At node 514, a determination is made based upon the indicator programmed at node 511 whether the processor core is in a scratch-pad mode of operation. The scratch-pad indicator can be a single bit of one or more bits programmed at node 511. Flow proceeds to node 515 in response to being in scratch-pad mode of operation, otherwise flow proceeds to node 521.
Storing instruction in different memories and executing those instructions by the processor as disclosed by Kaplan reads on the above limitation as recited in claim 1.
The Examiner would like to further point out to col. 2, lines 53-63, wherein Kwon discloses:
“The foregoing and/or other aspects are achieved by providing an operating method of a processor supporting a coarse-grained array mode and a VLIW mode, including receiving a memory access request from a core of the processor, and determining which section the memory access request received from the core is associated with, of a shared section and a local/stack section, based on a memory address corresponding to the memory access request received from the core. In an embodiment, the scratch pad memory is accessed when the memory address corresponds to the shared section and the cache memory is accessed when the memory address corresponds to the local/stack section.” 
Note col. 5, lines 38-43, wherein Kwon discloses:
“The operating method of the processor according to the above-described embodiments may be recorded in non-transitory computer-readable media including program instructions to implement various operations embodied by a computer. The media may also include, alone or in combination with the program instructions, data files, data structures, and the like.”
Storing program instruction to be executed by the processor in a coarse-grained array mode and a VLIW mode as disclosed by Kwon reads on the above limitation as recited in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113